468 Pa. 390 (1976)
363 A.2d 783
COMMONWEALTH of Pennsylvania, Appellant,
v.
Arthur M. COOPER and Harold J. Davis.
Supreme Court of Pennsylvania.
August 3, 1976.
*391 Philip D. Lauer, Daniel E. Cohen, Easton, for appellees.
Charles H. Spaziani, Dist. Atty., John E. Gallagher, Asst. Dist. Atty., Easton, for appellant.

ORDER
PER CURIAM:
Commonwealth petition for allowance of appeal granted. Order of the Superior Court, 240 Pa.Super. 477, 362 A.2d 1041 vacated and case remanded to the Court of Common Pleas of Northampton County for an evidentiary hearing to determine whether the failure to order production of the reports prepared by police officer-witnesses was harmless error. If the claimed error is determined to have been harmless, the judgments of sentence are reinstated. If the error is determined not to have been harmless, the order of the Superior Court is reinstated. Either the Commonwealth or the respondents may appeal the decision of the Court of Common Pleas of Northampton County to the Superior Court.